Title: To Thomas Jefferson from William Short, 25 March 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris March 25. 1792
          
          My last informed you of the breach which had been made in the ministry by the dismission of M. de Narbonne, the arrestation of M. de Lessart and resignation of M. de Bertrand. Since then the  others have resigned and their successors have been appointed. The club des Jacobins have at length obtained the triumph they have been long aiming at by all sorts of means. They have forced the King to take the members of his council from their body, so that all the present ministers except that of the war department, are the most violent, popular and leading members of the club des Jacobins whose exagerated and dangerous principles have been long known wherever the French revolution has been heard of.
          The King in his letter to the assembly announcing these appointments (which you will see in the gazettes sent) does not conceal his regret at losing his former ministers and the sacrifice which he has made in chusing the present.
          They are, for the foreign department, M. Du Mourier, very famous under the late reign as being one of the four persons employed by the Count de Broglie for the secret correspondence kept up during many years and communicated directly to the King, without the knowledge of the minister of foreign affairs, being intended as a watch and often as a check on his operations. For the Marine, M. de la Coste formerly clerk in that department and lately one of the commissaries sent to the islands. For the interieur M. Roland de la Patière, brother in law of Brissot de Warville who is known to you. For the contributions publiques, M. de Clavière, the co-operator of Brissot de Warville in their work on the commerce of the United States with France and much known for his writings on finance. For the department of justice, it is supposed an Avocat of Bordeaux, but this is not yet declared.
          This ministry has not yet had time to shew in what line they will march. It will certainly however be in a very popular one. But as it is impossible that it can be as popular as the club des Jacobins will desire, it is highly probable that there will soon be a scission between those who are in the ministry and those who are out. In that case they will be denounced and counteracted as much as their predecessors, unless indeed they have address enough to gain some of the most eloquent of their speakers. For a short time at least there may be expected union between the executive and legislative and nothing less can prolong the existence of the present government.
          This prospect combined with some other causes, has occasioned within these five or six days a most unexpected rise in the value of the assignats. Specie was the day before yesterday at 25. p. cent, it had been as high as 60. Exchange with all countries rose in the same proportion and had every appearance of continuing. Yesterday there was a check and a small fall which will probably continue, until greater confidence shall be acquired by the present ministry, or until  the prospects become brighter from abroad. Besides the political causes of this fluctuation in public credit, there are others also which have a considerable effect, arising from the excessive gambling in the funds and in bills of exchange which creates and destroys fortunes daily. Within these few days there have been several bankruptcies one of which is for ten or twelve millions.
          As yet it appears probable that the King of Hungary will pursue the line marked out by his father. This will necessarily create delay. The present circumstances of the emigrants will not admit of their waiting for it. The assembly is now passing a decree for seizing their property and for appropriating it, at least of those who do not return within a term prescribed, to the expences occasioned by the preparations for war. This will bring back several of those who have large fortunes, but will probably have no effect on the others.
          With respect to Spain there seems a probability of more moderation in the system adopted towards this country. Several inhabitants of the frontiers carried off prisoners to Spain have been returned since the change of the Ministry. I inclose you a copy of a letter from Mr. Carmichael the only one I have recd. from him for a long time, those he mentions having written, having never come to my hands. The memorial which he speaks of as having militated against his ideas is my letter of June 1. to M. de Montmorin and of which I inclosed you a copy in my No. 67. forwarded by M. de Ternant and received by you in due time as you informed me in yours of Nov. 24.
          Not being acquainted with Mr. Carmichael’s ideas I cannot say in what manner this letter could have militated against them. You will perhaps be better able to judge as you will probably have been informed of them and as the copy of the letter is in your possession. Your letter to me on this subject certainly rendered it highly proper not to say indispensable that I should have proceeded in this manner with respect to M. de Montmorin. I am happy to find from Mr. Carmichael’s letter that he presumes favorably for the U.S. from Count Daranda’s being at the helm. I have thought it best to transcribe Mr. Carmichael’s letter that you might have his own expressions as well with respect to this circumstance as that of the memorial mentioned above.
          In mentioning the change of the ministry I should not omit the circumstance of Messieurs Hennin and Rayneval being no longer employed. M. de Lessart judged it a necessary measure for diminishing the malevolence of the popular party towards his department, and gave them as successor the day before his arrestation M. Bonne Carrere appointed Minister to Liege, but not received there on account  of his popular principles. It will no doubt strike you that the present moment exhibits a favorable prospect for changing the decrees of the former assembly relative to the articles of our commerce. Hitherto it was in vain that the ministry were well disposed. A proposition from them would have been a reason the more in favor of those who were for supporting decrees manifestly against the public weal but favorable to the private interests of several persons or parties. At present any proposition from the ministry will be well received and particularly those relative to the general interests of commerce from M. de Claviere, in whose talents all the popular party have much confidence, and above all in matters of this kind. With respect to the opinion of M. de Claviere on this subject as relative to the U.S. they have been long known to you. I have never had any communcation of any kind with him or Warville who is one of his co-operators, except in the publication of the pamphlet on tobacco more than twelve months ago and of which you were informed. Since then I have not seen either of them, but have no doubt their sentiments will be the same. In that case we may count on an alteration in the decrees relative to our commerce being proposed by that minister and supported in the assembly by Warville and the popular party who form a decided and large majority. I purpose speaking with Ministry on the subject and have full hopes of being able in a very short time to announce to you the change at least on the importation of salted provisions and tobacco from the U.S. The rest will certainly follow unless there should be some considerable deviation from present principles.
          A decree concerning the colonies was at length adopted yesterday after the unexpected delays with which you have been made acquainted. It confirms fully the gens de couleur in the rights which have been alternately granted and refused by the former assembly according to the state of parties at the time of passing each decree. For the other dispositions of the present decree I refer you to the gazette universelle of this morning herein inclosed. The decree respecting the succours to be given to the colonies I am assured will be passed in a few days.
          The Bishop of Autun has returned here from London. It is said and he says, to have more ample powers for prosecuting the business he was sent on. He has given assurances which have been mentioned from the diplomatic committee, of England’s observing the strictest neutrality with respect to the affairs of France, and adds also a probability of connexions being formed between the two countries. As yet however he has in all likelihood only conjectures to go on, and most people seem to think the conjectures against him. It is certain however  that some expressions in the speeches of some of the ministerial members of Parliament, seem designed to sound the public opinion on this subject, which is the most favorable symptom, if not the only one, for him.
          I am desired to ask your attention to the two inclosed letters. There is also a third one for yourself.—I have the honor to be with perfect respect, Dear Sir, your obedient & humble servant,
          
            W: Short
          
        